         Case 1:19-cv-04129-AT Document 48 Filed 10/12/20 Page 1 of 6




                  IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

ERIC SLAWIN,                                          x
                                                      :
                                      Plaintiff,
                                                       :
                                                           Civil Action File
BANK OF AMERICA MERCHANT             :                     No. 1:19-cv-04129-AT
SERVICES; BANK OF AMERICA
CORPORATION; FIRST DATA CORPORATION; :
FISERV, INC.,
                                     :

                              Defendants.  :
___________________________________________x

JOINT MOTION TO AMEND TIME PERIODS SET FORTH IN THE COURT’S
           ORDER DATED SEPTEMBER 30, 2020 (Doc. 47)

      The remaining parties, Plaintiff Eric Slawin and Defendant Banc of America

Merchant Services, LLC, by their respective counsel jointly move this Court to

amend the time deadlines set forth in its Order dated September 30, 2020 (Doc. 47)

(hereinafter “the Order”) to require submission of an Answer by November 13,

2020 and submission of a Joint Preliminary Report and Discovery Plan (“JPRDP”)

and Plaintiff’s Rule 25(c) motion by December 14, 2020. In support of this motion

the parties set forth as follows:

      1. In its September 30, 2020 Order the Court set forth the dates for the

parties’ submission of a JPRDP on or before October 14, 2020, and for the Plaintiff
                                         1
         Case 1:19-cv-04129-AT Document 48 Filed 10/12/20 Page 2 of 6




to file a Rule 25(c) motion on or before October 30, 2020.

      2. However, to date no Answer has been filed in this case and the Order does

not address filing an Answer.

      3. The parties have agreed to conduct a private mediation which has been

scheduled for November 3, 2020.

      4. The parties respectfully request that the deadlines in this Court’s

September 30, 2020 Order be reset in order to allow the parties to attempt

mediation without incurring further litigation costs in advance of mediation.

      5. Accordingly, the parties request that the Court amend the Order to require

an Answer to be filed by November 13, 2020.

      6. The parties further respectfully request that the Court adjust the other

deadlines accordingly, specifically that the deadline for the parties’ submission of

their JPRDP be reset to December 14, 2020, and the deadline for Plaintiff’s

submission of a Rule 25(c) motion also be reset to December 14, 2020.

      WHEREFORE, it is respectfully requested that the Order be modified to

require an Answer be filed by November 13, 2020, that the deadline for submission

of a JPRDP be set to December 14, 2020, and that the time for submission of

Plaintiff’s Rule 25(c) motion be set to on or before December 14, 2020.




                                          2
      Case 1:19-cv-04129-AT Document 48 Filed 10/12/20 Page 3 of 6




    Respectfully submitted, this 12th day of October 2020.

s/Jean Simonoff Marx                      s/Elena D. Marcuss*
  Georgia Bar No. 475276                    M. Laughlin Allen
  Robert N. Marx                            Georgia Bar No. 901999
  Georgia Bar No. 475280                    McGuireWoods LLP
  Marx & Marx, L.L.C.                       1230 Peachtree Street, N.E.
  1050 Crown Pointe Parkway                 Suite 2100, Promenade
  Suite 500                                 Atlanta, GA 30309
  Atlanta, GA 30338                         Tel.: (404) 443-5738
  Tel. (404) 261-9559                       mlallen@mcguirewoods.com
  lawyers@marxlawgroup.com
  Jeannie.marx@marxlawgroup.com            Elena D. Marcuss (admitted pro hac
 Attorneys for Plaintiff                   vice)
                                           McGuire Woods LLP
                                           500 East Pratt Street, Suite 1000
                                           Baltimore, MD 21202
                                           Tel. (410) 659-4454
                                           emarcuss@mcguirewoods.com

                                          Attorney for Defendant
                                           Banc of America Merchant Services,
                                          LLC

                                          *Jean Simonoff Marx by express
                                           permission




                                      3
         Case 1:19-cv-04129-AT Document 48 Filed 10/12/20 Page 4 of 6




                 IN THE UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

ERIC SLAWIN,                                          x
                                                      :
                                       Plaintiff,
                                                       :
                                                           Civil Action File
BANK OF AMERICA MERCHANT             :                     No. 1:19-cv-04129-AT
SERVICES; BANK OF AMERICA
CORPORATION; FIRST DATA CORPORATION; :
FISERV, INC.,
                                     :

                              Defendants.  :
___________________________________________x


                          CERTIFICATE OF SERVICE

      This is to certify that on October 12, 2020, I electronically filed: Joint
Motion to Amend Time Periods Set Forth in the Court’s Order Dated
September 30, 2020 (Doc. 47), with the Clerk of the Court using the CM/ECF
system which will automatically send email notification of such filing to the
following attorney of record:

                          Christopher Paul Galanek, Esq.
                          Bryan Cave Leighton Paisner LLP-ATL
                          One Atlantic Center, 14th Floor
                          1201 West Peachtree Street, N.W.
                          Atlanta, GA 30309-3471
                          chris.galanek@bclplaw.com


                          Aiten Musaeve McPherson, Esq.
                          Bryan Cave Leighton Paisner LLP-ATL
                          One Atlantic Center, 14th Floor
                          1201 West Peachtree Street, N.W.
                          Atlanta, GA 30309-3471
                                          4
  Case 1:19-cv-04129-AT Document 48 Filed 10/12/20 Page 5 of 6




                  aiten.mcpherson@ bclplaw.com

                  Meredith Loughlin Allen, Esq.
                  McGuire Woods LLP-GA
                  1230 Peachtree Street, N.E.
                  Promenade, Suite 2100
                  Atlanta, GA 30309-3534
                  mallen@mcguirewoods.com

                  Charles Edward Solley, Esq.
                  Moser Law Company
                  The Stove Works
                  Suite 26
                  112 Krog Street, N.E.
                  Atlanta, GA 30307
                  tsolley@moserlawco.com

                  Joseph Magrisso
                  Morgan, Lewis & Bockius LLP
                  200 South Biscayne Blvd.
                  Suite 5300
                  Miami, FL 33131-2339
                  joseph.magrisso@morganlewis.com

                  Mark Zelek
                  Morgan, Lewis & Bockius LLP
                  200 South Biscayne Blvd.
                  Suite 5300
                  Miami, FL 33131-2339
                  mark.zelek@morganlewis.com


Respectfully submitted, this 12th day of October 2020.

                                       s/Robert N. Marx
                                      Georgia Bar Number 475280
                                      Marx & Marx, L.L.C.
                                      Attorneys for Plaintiff
                                      1050 Crown Pointe Parkway
                                      Suite 500
                                  5
Case 1:19-cv-04129-AT Document 48 Filed 10/12/20 Page 6 of 6




                                 Atlanta, Georgia 30338
                                 Telephone: (404) 261-9559
                                 E-mail: lawyers@marxlawgroup.com




                             6
